Title: From John Adams to John Marshall, 1 August 1800
From: Adams, John
To: Marshall, John



Dear Sir
Quincy August 1st 1800

I have twice read the dispatch of Mr. King, No. 67. inclosed in your favor of the 21st of July. I am glad to see that Lord Grenville expressed his opinion, that the new board ought to proceed in a different manner from their predecessors, by deciding cases singly one after another, instead of attempting to decide them by general resolves & in classes.—The idea of paying a gross sum to the British government in lieu of & in satisfaction for the claims of British creditors, seems to me to merit attention & mature consideration. There will be great difficulties attending it no doubt. How can we form an estimate that will satisfy the American government & the British government? How shall the claims of British Creditors be extinguished or barred from recovery in our courts of Law? Shall the claim of the creditor be transferred to our government; & how–or shall it be a total extinguishment of debt & credit between the parties? How will the British government apportion the sum among the British creditors? This however is their affair. You ask an important question, whether such an arrangement can afford just cause of discontent to France? But I think it must be answered in the negative. Our citizens are in debt to British subjects. We surely have a right to pay our honest debts in the manner least inconvenient to ourselves & no foreign Country has any thing to do with it. I think I should not hesitate on this account. The difficulty of agreeing upon a sum is the greatest, but I am inclined to think this may be overcome. If nothing of this kind can be agreed on & the British government refuse all explanations, I think that good faith will oblige us to try another board & I have so little objection to the modes of appointing a new board, suggested to Mr. King by our government or by the British government that I am content to leave it to Mr. King to do the best he can. I shall keep the copy of Mr. Kings dispatch No 67. presuming that you have the original
With great regard
